Opinion issued July 24, 2014.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01154-CV
                           ———————————
                           KIARA KING, Appellant
                                        V.
                SETTEGAST HEIGHTS VILLAGE, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1018034



                         MEMORANDUM OPINION

      In this forcible-detainer action, appellant, Kiara King, challenges the trial

court’s judgment awarding possession of a leased premises to appellee, Settegast

Heights Village (“SHV”). King has filed a motion to vacate the trial court’s
judgment and dismiss the appeal, asserting that the only issue on appeal—current

actual possession of the leased premises—is moot. See Marshall v. Hous. Auth. of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006) (holding that when appellant

presented no basis for claiming right to possession, there was no live controversy

between the parties and issue of possession was moot). SHV has filed a response,

contending that vacating the trial court’s judgment is improper. Although King

asserts that she has since vacated the leased premises, we do not have a record that

supports her assertion.

      Accordingly, we grant King’s motion in part and dismiss the appeal. We

dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2